Citation Nr: 1729100	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a skin disorder, to include eczema and dermatitis.

3. Entitlement to service connection for a right leg condition.

4. Entitlement to service connection for a right shoulder condition.

5. Entitlement to service connection for a left shoulder condition.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

This appeal arose to the Board of Veterans' Affairs (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2014 communication to the Board, the Veteran requested a Board hearing via video conference.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding these claims, his request will be granted, and a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to schedule the Veteran for a Video conference hearing in accordance with this request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




